 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    CHARLES BARKSDALE,                                Case No. 1:19-cv-00393-JDP
11                       Plaintiff,                     ORDER TRANSFERRING CASE TO THE
                                                        SACRAMENTO DIVISION OF THE
12           v.                                         EASTERN DISTRICT OF CALIFORNIA
13    CORRECTIONAL OFFICER JUAN, et
      al.,
14
                         Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action
17   pursuant to 42 U.S.C. § 1983.
18          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
19   violations took place in San Joaquin County, which is part of the Sacramento Division of the
20   United States District Court for the Eastern District of California. Therefore, the complaint
21   should have been filed in the Sacramento Division.
22          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Therefore, I will
24   transfer this action to the Sacramento Division. I have already granted plaintiff’s request to
25   proceed in forma pauperis.
26
27

28
                                                        1
 1      It is hereby ordered that:

 2      1. This action is transferred to the United States District Court for the Eastern District of

 3            California sitting in Sacramento; and

 4      2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5            filed at:

 6                                       United States District Court

 7                                       Eastern District of California

 8                                        501 “I” Street, Suite 4-200

 9                                         Sacramento, CA 95814

10

11      3. This court has granted plaintiff's request to proceed in forma pauperis.

12
     IT IS SO ORDERED.
13

14
     Dated:      October 15, 2019
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19
     No. 204
20
21

22

23

24

25

26
27

28
                                                        2
